HOUCK, J.
1. Laborers and materialmen, performing work and furnishing material in construction of sewer systems for city, seeking favor under mechanic’s lien law, who do not file copy of liens with county recoider, as provided in Section 8326 GC. lose right of priority "over as-signee from contractor of amount due under contract with city.
2. Rental of road roller used in construction of road for county is not subject of mechanics’ lien under Sect. 8824 GC. authorizing liens for furnishing of machinery.
3. Courts cannot read into statute that which does not appear therein; it being presumed that lawmakers placed in statute, all that was intended.
*1114. Courts are under duty in interpretation and construction of statutes to give effect to intent of Legislature.
5. If words and sentences used in statute are fiee from ambgiuity, and express clear purpose and intent of Legislature there is no ■occasion to resort to other means of interpretation.
(Shields and'Lemert, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.